               Case 1:18-cr-00834-PAE Document 555 Filed 10/02/20 Page 1 of 5



                                    RICHARD H. ROSENBERG
                                             ATTORNEY AT LAW


     217 BROADWAY                                                                            TEL: 212-586-3838
        SUITE 707                                                                           FAX: 212-962-5037
NEW YORK, NEW YORK 10007                                                                 richrosenberg@msn.com


                                                                   October 2, 2020

     Hon. Paul A. Engelmayer
     United States District Court
     Southern District Of New York
     40 Foley Square
     New York, New York 10007

                                    Re: United States v. Kintea McKenzie
                                           S9 18 Cr. 834 (PAE)

     Dear Judge Engelmayer:

            Please accept this letter and the annexed exhibits as Kintea McKenzie’s sentencing
     memorandum. Mr. McKenzie is scheduled to be sentenced on October15, 20201 following his
     guilty plea on June 3, 2019 to count eight of the superceding indictment charging him with assault
     with a dangerous weapon in aid of a racketeering conspiracy as well as aiding and abetting'that same
     offense in violation of 18 U.S.C. § 1959 (a) (3). The plea was entered pursuant to a plea agreement.

            Mr. McKenzie voluntarily surrendered to law enforcement February 8, 2019 and was
     remanded. On February 15, 2019 Mr. McKenzie was released from custody pursuant to an
     appearance bond. On June 17, 2019 Mr. McKenzie, pursuant to court direction at the time of his
     guilty plea, surrendered himself to the US. Marshal Service. On March 30, 2020 the Court granted
     prior counsel’s application for Mr. McKenzie’s release on bond due to his asthmatic history in
     conjunction with the COVID-l9 pandemic. Mr. McKenzie has remained on strict conditions of
     home conﬁnement with location monitoring.

            By this submission we hope to offer the true nature of this young man, a nature that this
     conviction does not reﬂect and we offer, with hopeful optimism, that this nature will carry Mr.
     McKenzie forward through life as a positive force in community and society as a whole.

     Corrections to the Pre-Sentence Report

            Prior counsel did not submit comments or corrections to the Pre-Sentence Report. The
     following are non-substantive errors that should be corrected:


             1 Counsel has filed a motion requesting a continuance of sentencing. With leave by the
     Court it is respectfully requested that this sentencing letter be accepted out of date should that
     motion be denied and sentencing is ordered to proceed on October 15, 2020.
         Case 1:18-cr-00834-PAE Document 555 Filed 10/02/20 Page 2 of 5




       jl92: Defendant’s mother’s name is spelled “Nakia” not “Niki” and brother is “Derwin” not
“Darwin”. Twins Quatima and Keyana Perkins are paternal half-siblings.

       ﬁl93: Defendant was raised by his paternal great-grandmother named Francis McKenzie not
Francis Hayden.

      1196: Unknown to the defendant at the time, Ms. Brunson terminated the pregnancy while Mr.
McKenzie was incarcerated. They are no longer in a relationship.

The Offense Conduct:

       In June 2018 Kintea McKenzie hadjust graduated high school. He was twenty years old and
was living with his mother, Nakia Hayden and half siblings in their Brooklyn project apartment as
well as with his paternal great grandmother, Francis McKenzie. He was an athletic youngster who
played football for his elementary school. Later, as a teenager in high school he played basketball
for an Amateur Athletic Union (“AAU”) traveling team. Since childhood Mr. Mckenzie had the
nickname “Kooda”. When he was 16-17 years of age he began making dance videos using music
tracks from rap stars and posted videos of his dance and rap routines on social media such as Face
Book, Instagram and Twitter and YouTube. In honor of one of his favorite rap stars, Cardi B, he
added the “B” to his nickname, thus becoming “Kooda B.”

       As Kooda B, Mr. McKenzie began to record and publish his own rap songs accompanied by
his own distinctive and original dance moves. The Videos gained popularity in the communities of
Bedford-Stuyvesant, Bushwick and Brownsville, especially among teenagers, and he became
recognizable in the Brooklyn neighborhoods for his unique dance and rap style. In December 2017
one of the most popular and fastest rising rap stars named Daniel Hernandez using the stage name
Tekashi 6ix9ine recorded a rap song video entitled “Kooda” that featured reference to and a clip of
Mr. McKenzie’s unique dance and rap style . Hernandez by that time had become the hottest new
star in the rap circles. His music video entitled “Gummo” released in the summer of 2017 had made
him a star and quite notorious for his personal appearance of rainbow hair, multi-colored teeth and
numerous tattoos as well as crowd ofmenacing young men appearing in the Video and extolling gang
life and armed robbery. Signiﬁcantly, that Video was shot in Brooklyn and Hernandez having heard
of Kooda B asked McKenzie to appear in that video. However, McKenzie was turned off by the
presence of gang members and weapons in the production and turned down the offer.

       Following Hernandez’ release of his “Kooda” video in December 2017, McKenzie’s
popularity grew, propelled by the release of that Video. After all, Hernandez had millions of
followers on Instagram after the release Of “Gummo”, enjoyed major media coverage and music
contracts with rap industry leaders. Hernandez and Mr. McKenzie became friends and fellow rap
artists. As it was, Mr. McKenzie unlike Hernandez, did not embrace the gang culture. Hernandez’
meteoric rise was greatly tied to gang life and he was a Nine Trey sect Blood member. McKenzie’s
relationship with Hernandez was not at all gang related but rather based on their performances and
development as cre tive artists. In fact, many of Mr. McKenzie’s messages in his dance and music
         Case 1:18-cr-00834-PAE Document 555 Filed 10/02/20 Page 3 of 5




videos were meant to convey the peaceful inclusion of rivaling gangs in order to bring people
together in the spirit of peace, non—violence and co—existence.

        In June 2018 Mr. Hernandez used his inﬂuence as a major rap star to recruit Mr. McKenzie
to assist him in a gang related beef that he had with another rap star and rival gang member.
Hernandez wanted that individual frightened by being shot at but not hit after the rival had completed
a show in Times Square. Mr. McKenzie was aware of Hernandez’ gang afﬁliation and the backing
that furthered Hernandez’ career from that association. As he so stated during his allocution to this
Court on July 2, 2019 during the plea proceeding, McKenzie agreed to assist Hernandez because he
wanted to stay in good standing with Hernandez by helping Hernandez maintain his position in the
Nine Trey gang (Plea Tr. at pp.23-24). Without minimizing the recklessness and dangerousness of
this undertaking it should also be noted that Mr. McKenzie believed that no one would actually be
shot or injured by this activity. Unfortunately, Mr. McKenzie did go forward in participating in this
offense conduct, no doubt swayed by the celebrity that had come his way through Hernandez’
endorsement of his music and dance.

The Advisory Sentencing Guideline Range and the Plea Agreement

        Both the plea agreement and the Pre-Sentence Report ( “PSR”) calculate Mr. McKenzie’s
total Offense level to settle at level 23. With a Criminal History Category I, Mr. McKenzie’s
advisory guideline sentencing range is 46-57 months.

      By the terms of the plea agreement Mr. McKenzie stipulates to the advisory range and the
manner in which it was reached. Additionally, the plea agreement provides that “ the parties agree
not to seek a sentence outside of the Stipulated Guidelines Range . . . . ” (Plea Agreement p.3, 1] 1]
2,4). Of course, the plea agreement recognizes that “the parties understand that the sentence to be
imposed upon the defendant is determined solely by the Court.” (Plea Agreement p. 4, 1] 2).

        As this court is well aware, a sentencing court must now consider the 18 U.S.C. § 3553 (a)
factors in determining a sentence that is minimally sufﬁcient to meet the goals of sentencing. Gall
v. United States, 128 S. Ct. 586 (2007), Section 3553 (a) (2) states that such purposes are:

               A. to reﬂect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
               B. to afford adequate deterrence to criminal conduct;
               C. to protect the public from further crimes of the defendant; and
               D. to provide the defendant with needed education or vocational training, medical
                  care, or other correctional treatment in the most effective manner.

       Additionally, under 18 U.S.C.§ 3661, "no limitation shall be placed on the information
concerning the background, character, and conduct of [the defendant] which a court of the United
States may receive and considerfor the purpose of imposing an appropriate sentence."
         Case 1:18-cr-00834-PAE Document 555 Filed 10/02/20 Page 4 of 5




        With what we respectfully submit are compelling and positive 18 U.S.C.§3553 (a) factors
present in this case we offer the following:

The 18 U.S.C.§3553(a) Factors:

        This offense represents Mr. McKenzie’s ﬁrst criminal conviction. He is a young man that
comes from an extended and close family. He is currently living with his mother and maternal half
siblings and has been on home conﬁnement since being released on bond in April due to his asthma
and the coronavirus da ger presented by his incarceration.

       Mr. McKenzie is an engaging young man whose talent has shown through his music and
dance, the mainstays 0 his life. That music and dance has captured the great admiration of fans
young and old and has attracted mainstream music industry interest in promoting and furthering a
promising career. His usic and dance is meant to encourage unity and peace in the neighborhoods
of Brooklyn where gan membership related violence and crime is too often lionized and emulated
by young, and even old r, members ofthose communities. Mr. McKenzie has never supported that
lifestyle. As early as 2 17 Mr. McKenzie has been involved in community outreach and personal
growth with the Viole ce Out Brownsville program and has toured schools in the New York City
boroughs performing f r students and faculty encouraging his many young admirers to stay in school
and complete their ed cation. A popular music video and one which he often performed and is
available on YouTube ntitled “School B” encourages kids to stay in school. Mr. McKenzie would
show up at the schools unannounced and get permission from the school administration to perform
his message to the you g students who enthusiastically greeted and cheered for him. Videos ofthese
school visits and the p re joy in which they were received are available on YouTube.

       Among the lett rs of support submitted on behalf of Mr. McKenzie is one from Anthony
Newerls, the Program    anager of CAMBA’s Violence Out Brownsville program (Exhibit F). That
program is a national vidence-based public health strategy to prevent and reduce violence in the
Brownsville communit . The letter details the commitment that Mr. McKenzie made to that program
and the view towards a ontinuing association once past these current circumstances. It is a program
that has meant much to Mr McKenzie and they look forward to his future involvement and


       The love and d votion that family feel for Mr. McKenzie is reﬂected in the letters submitted
by family members.    is mother, Nakia Hayden, (Exhibit B) relates how hard her son worked to
achieve his high scho l diploma, speaks of his golden smile and his “kind, gentle good-hearted
soul”. His brother De win relates the joy that Mr. McKenzie brings to others through his dancing
reaching even Michell Obama. (Exhibit C ). Mr. McKenzie’s aunt, Natasha Richardson and his
sister Nahalia McKenz e, his grandmother’s great grand-daughter have also written to extol the kind,
good nature of Mr. Mc enzie. (Exhibits D, E ). Neighbors from Brooklyn who have known Mr.
McKenzie his whole li e have written to the Court as well to relate his decency, kindness and how
he inspired others to d earn big, stay in school and overcome their environment. ( Exhibits G—N).
Others who have kno n Mr. McKenzie for shorter times, like Emilie Brooklyn from Denmark, an
          Case 1:18-cr-00834-PAE Document 555 Filed 10/02/20 Page 5 of 5




aspiring dancer speak of Mr. McKenzie’s compassion and caring. (Exhibit 0). Ms. Brooklyn in fact
toured and danced with him at various schools and observed his motivational speeches to the
youngsters about “staying true to yourself and never giving up”. Also submitted for the Court’s
consideration is a letter from a representative from APG/Atlantic Records who from personal
experience has been deeply touched by his “heart of gold” and his “passion to work with the kids
and being a positive role model”.(Exhibit P)

       Most importantly is Kintea McKenzie’s own letter to the Court.(Exhibit A). Here is a young
man devastated by the wrong turn he made in life by agreeing to commit this offense. His pride in
reaching out to youth to avoid violence and pursue education has not been shattered however. He
is committed more than ever to inspiring youths to make positive life choices through the
Brownsville Violence Out program and a youth program he plans to start entitled “Start Now Not
Later”. He is a young man distraught by the pain he has caused family by this offense participation
and is so deeply remorseful of allow'ng himselfto jeopardize the life of others. In short, this young
man is clearly capable ofmaking im ortant and meaningful contributions to community and society
as a whole. -

        With conﬁdence in this Court’s compassion and judgment we respectfully ask for a sentence
that will be sufﬁcient, but not greater than necessary, to achieve sentencing goals and serve the
interests ofjustice.

        Thank your for your consideration.




cc.: All parties by ECF
